Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The IDS dated 07/06/2021 has been struck through because the prior art is a duplicate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prior art Position Estimation in Solenoid Actuators (PESA).
Regarding Claim 1, PESA discloses a spool position estimation apparatus characterized by comprising: a supplying unit that supplies a high-frequency signal to a solenoid for driving a spool of an electromagnetic valve (Pg. 553, II(A), where voltage is applied to the solenoid); an acquisition unit that acquires electrical information related to the solenoid supplied with the high-frequency signal (Pg. 554, II(B)), and an estimation unit that estimates a position of the spool based on a result of comparison between the electrical information acquired by the acquisition unit and the high-frequency signal supplied from the supplying unit (Pg. 554, II(B)).   
Regarding Claim 2, PESA discloses a storage unit (digital signal processor or DSP) that stores correspondence relationship between the position of the spool acquired in advance and the electrical information related to the solenoid corresponding to the position, wherein the estimation unit estimates the position of the spool by using the correspondence relationship.  (Pg. 556, IV(A)).
Regarding Claim 3, PESA discloses a storage unit that stores a spool position estimation model generated by machine learning based on the position of the spool acquired in advance and the electrical information related to the solenoid and corresponding to the position, wherein the estimation unit estimates the position of the spool by using the spool position 23estimation model.  (Pg. 556, IV(B)).
Regarding Claim 4, PESA discloses the estimation unit estimates the position of the spool based on a result of comparison between a frequency component of the high-frequency signal extracted by a digital filter from the electrical information and the high-frequency signal (Pgs. 555–556, II(C) through III).  
Regarding Claim 5, PESA discloses the high-frequency signal is a sinusoidal wave or a rectangular wave.  Fig. 10.
Regarding Claim 6, PESA discloses the electrical information related to the solenoid includes an inverse electromotive force of the solenoid.  (Pg. 553, II(B)).
Regarding Claim(s) 7, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of for driving a driven body of an airplane.
The recitation “for driving a driven body of an airplane” is seen as intended use of the solenoid valve.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
Regarding Claim 8, the structural limitation of the apparatus described in the method is recited in Claim 8.  Accordingly the method steps recited in claim 1 are necessarily those performed when making and/or using the device of PESA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mehrer et al. (USPN 7622821 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753